ORDER
Based upon all the files, records and proceedings herein,
IT IS HEREBY ORDERED that the petitions of State Farm Automobile Insurance Company and American Family Insurance Company for further review be, and the same are, granted and all proceedings, including briefing, are stayed on appeal pending final disposition of the appeal in Broton v. Western National Mutual Insurance Company, 413 N.W.2d 829 (Minn.App.1987) petition for review granted December 23, 1987. Thereafter, the parties will be notified about further action required, if any.